Citation Nr: 1200383	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  05-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim was remanded in May 2011 for additional evidentiary development, and it has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's peripheral neuropathy was not manifested until many years after discharge from service, and there is no causal connection between current peripheral neuropathy and service or any incident therein, to include exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in active service, and may not be presumed to be the result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in October 2005 and January 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the January 2009 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in October 2002, February 2003, April 2009, and March 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2009 and March 2010 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Next, recognition is given to the fact that duty to assist includes providing an examination when necessary.  38 U.S.C.A. § 5103A, (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Here, the Veteran was scheduled for an examination in June 2009 to further develop his claim for entitlement to service connection for peripheral neuropathy.  He failed to report for that examination.  In this regard, it is noted that there is correspondence in the file dated in June 2009 that reports that the Veteran called to cancel the exam the day before it was to be held.  He said that he no longer trusted VA and indicated that he did not want to appear for evaluation at this time or in the future.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, illness of the Veteran, or illness or death of a family member.  Under the circumstances of this case, the Board has no alternative but to evaluate the claim for service connection based on the evidence of record.  38 C.F.R. § 3.655 (2011).  

The Board notes that "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood V. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Pertinent Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2011).  In this regard, Note 2 to 38 C.F.R. § 3.309(e) states that, for purposes of this section the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new condition: ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule establishing the presumptions was issued in August 2010 and became effective August 31, 2010.  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. At 53, 106.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background

The service treatment records (STRs) are negative for report of, treatment for, or diagnosis of peripheral neuropathy or peripheral neuritis, to include upon separation examination in October 1969.  Post service VA examination in November 1980 is also negative for report of neurological complaints, findings, or diagnosis consistent with peripheral neuropathy.  

A February 1982 private neurological assessment reveals that the Veteran complained of numbness and coldness in his left arm and fingers at times.  He also reported that his feet tingle at time.  Despite these complaints, the authoring physician noted that complete neurological examination was negative.  The Veteran was noted to have a seborrheic type of dermatitis.  

A January 1995 psychiatric report from the Social Security Administration indicates that the Veteran complained of problems with his nerves with swelling and numbness in his legs and feet.  The Veteran reported an alleged onset date (AOD) of October 1994 for these symptoms. 

Subsequent post service private treatment records show a diagnosis of neuritis, numbness of the hands and feet. Additional post service records as provided by VA show that the Veteran complained of itching all over when seen in January 1999.  The examining physician noted that he had multiple different non-specific complaints which did not fit into any specific medical category or correspond to any anatomical distribution.  A VA nursing note in June 1999 reflects that the Veteran was seen with complaints of a burning sensation in the feet and face, as well as sensitive feeling skin.  His arms and legs felt numb.  He also saw a VA physician's assistant in June 1999.  He complained that his face felt "funny" and that his feet were numb.  After examination, the diagnosis was anxiety disorder.  When seen in August 1999, he reported ongoing complaints of difficulty of coordination and increased numbness of both legs and numbness in the head.  The Veteran related that he was told that he was exposed to Agent Orange in 1980.  On exam, the physician reported normal deep tendon reflexes and no rashes.  The assessment was Agent Orange exposure and peripheral neuritis of unknown origin.  

Additional VA records dated through 2005 reflect that the diagnosis of peripheral neuropathy or peripheral neuritis has continued.  In May 2003, following sensory testing, peripheral neuropathy was diagnosed.  VA records in 2005 reflect that the Veteran continued to report pain in the lower extremities, as well in the forearm and hands.  

As noted earlier, the Veteran failed to appear for a scheduled examination regarding his peripheral neuropathy and/or peripheral neuritis in June 2009.  Information from such an examination would have would have been relevant and potentially probative of the Veteran's contentions.  

In a March 2011 statement, the Veteran alleged that symptoms of peripheral neuropathy began in 1970.  His legs shook and quivered at times.  It was difficult to walk steady, and he often broke out in a rash.  These symptoms had continued to the present day.  

Analysis

As an initial matter, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, the Veteran is presumed to have been exposed to herbicides during active duty.  

As to the claim of service connection on the basis of presumption of exposure to herbicides, the law is clear that acute and subacute peripheral neuropathy must be manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  In this case, the STRs do not show any manifestations of peripheral neuropathy in service or until many many years after his discharge from service.  While the Veteran has reported that experienced related symptoms since service, the objective evidence of record is negative for such until the late 1990s.  This is more than 25 years after service discharge.

Although the evidence shows that the Veteran currently has peripheral neuropathy, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  Because of the Veteran's failure to participate in the development of his claim, the Board must adjudicate the claim based on the available evidence of record.  Review of the competent evidence of record reflects that that his upper and lower extremities and neurological system were normal on separation from active service and the first post service medical evidence of record of peripheral neuropathy is from the late 1990s, more than 25 years after the Veteran's separation from active service.  This initial onset of the disability is well over a year following the Veteran's exposure to herbicide and his separation from active duty.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).   While competent to report his symptoms, both past and present, the Veteran is not competent to report that his perceived symptoms within one year after his separation from active duty are manifestations of his currently diagnosed peripheral neuropathy.  That is, the Veteran, as a layperson, is not competent to link his claimed symptoms decades ago to the peripheral neuropathy that was diagnosed decades after service separation. 

In this case, there is no objective evidence of symptoms of peripheral neuropathy in service or until many years after service.  As there is no competent evidence of record suggesting a connection between any in-service exposure to herbicides and the Veteran's peripheral neuropathy and no evidence of any manifestations or symptoms attributable to peripheral neuropathy within the first year of discharge from service or until many years thereafter, the Board finds no basis to grant service connection.  

In reaching this conclusion, the Board has considered the various lay statements submitted by the Veteran stating that his current symptoms related to peripheral neuropathy were manifested as early as 1970 (within one year of active duty) and have continued since that time.  Significantly, the Veteran's reported history of continued peripheral neuropathy is inconsistent with the other evidence of record.  The record contains private treatment and VA treatment records in the 1970s that, while documenting various complaints and diagnoses, make no reference to any symptoms attributed to peripheral neuropathy.   While the February 1982 neurological assessment notes complaints of numbness, cold, and tingling of the extremities reported by the Veteran, the Board finds it significant that the examiner found no neurologic abnormality.  The Board places greater probative weight on the conclusions reached by the authoring physician who, after performing an examination of the Veteran, concluded that he did not have neurological disability at that time.  Accordingly, the Board finds that a finding of a continuity of symptomatology associated with peripheral neuropathy beginning within one year of the Veteran's separation from active duty is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, supra.  Accordingly, the appeal is denied.  



ORDER

Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


